         Case 1:18-cv-02296-CJN Document 18 Filed 05/22/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                               )
CROSSFIT, INC., et al.,        )
                               )
                   Plaintiffs, )
                               )
                   v.          )                    Civil Action No. 18-2296 (RCL)
                               )
DEPARTMENT OF HEALTH AND )
HUMAN SERVICES,                )
                               )
                   Defendant.  )
                               )


                                        STATUS REPORT

       Before the Court is a Complaint filed by Plaintiffs Crossfit, Inc., U.S. Right to Know, and

Andrea Maria Cecil against Defendant U.S. Department of Health and Human Services

(“HHS”). Plaintiffs submitted Freedom of Information Act (“FOIA”) requests to two

subcomponents of HHS, the National Institute of Health (“NIH”) and the Centers for Disease

Control and Prevention (“CDC”), by letter dated July 2, 2018. Complaint, ECF No. 1, at ¶¶ 19,

24. Those FOIA requests sought three categories of records relating to the annual reports of the

NIH Foundation and the CDC Foundation, respectively, including

        A.     Any documents -- including verbal communications memorialized in writing --

               reflecting discussions between the NIH and the NIH Foundation [or the CDC and

               the CDC Foundation] regarding the compilation of relevant information for

               publication in the PHSA [Public Health Service Act]-required annual reports,

               including identification of information that is statutorily-required to be included

               in the annual reports;
          Case 1:18-cv-02296-CJN Document 18 Filed 05/22/19 Page 2 of 4



         B.         All records memorializing the transmission of information from the NIH to the

                    NIH Foundation for use in the publication of the PHSA-required annual reports;

                    and

         C.         All records memorializing legal and policy determinations by the NIH [or CDC]

                    that the information provided to the NIH Foundation [or the CDC Foundation] is

                    sufficient as a matter of law with respect to the statutory requirements set forth in

                    the PHSA for the purpose of publishing the annual report.

Id. at ¶¶ 20, 25.

        On February 15, 2019, NIH responded to the FOIA request by releasing 323 pages of

responsive documents in their entirety. CDC also responded by releasing 318 pages of

responsive documents on August 20, 2018. While the overwhelming majority of those pages

were unredacted, CDC invoked FOIA exemptions 5 and 6 to withhold a limited amount of

information.

        As reported in the March 20, 2019, status report, Defendant provided Plaintiff with a

Vaughn index and six affidavits explaining the steps taken in conducting its searches. All but

one of the affidavits included the specific search terms used. Subsequently, Defendant revised

the sole affidavit without search terms and provided Plaintiff with a version in which those terms

were set forth.

        As reported in the April 24, 2019, status report, Defendant also completed searches for

two other NIH custodians. On May 7, 2019, Defendant provided Plaintiff with an affidavit

describing those searches. Thereafter, Plaintiff asked Defendant to conduct additional searches

for those custodians using the term “annual report.” Although Defendant believes that the term

is overly broad and will result in a large number of documents, most if not all of which are likely
          Case 1:18-cv-02296-CJN Document 18 Filed 05/22/19 Page 3 of 4


to be non-responsive to the request, Defendant has initiated these searches. As Defendant

explained to Plaintiff, it will take some time to obtain and process the search results given the

breadth of the search term.

       In light of the posture of the case, Defendant proposes filing a report in approximately two

months on August 2, 2019, to apprise the Court of the status of those searches and this case.


Dated: May 22, 2019                           Respectfully submitted,


                                              JESSIE K. LIU
                                              D.C. Bar No. 472845
                                              United States Attorney


                                              DANIEL F. VAN HORN
                                              D.C. Bar No. 924092
                                              Civil Division Chief


                                      By:     /s/ Denise M. Clark
                                              DENISE M. CLARK
                                              D.C. Bar No. 479149
                                              Assistant U.S. Attorney
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-6605
                                              Denise.Clark@usdoj.gov

                                              Counsel for Defendant




                                                  3
          Case 1:18-cv-02296-CJN Document 18 Filed 05/22/19 Page 4 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                           )
 CROSSFIT, INC., et al.,   )
                           )
               Plaintiffs, )
                           )
               v.          )                             Civil Action No. 18-2296 (RCL)
                           )
 DEPARTMENT OF HEALTH AND )
 HUMAN SERVICES,           )
                           )
               Defendant.  )
                           )

                                        [PROPOSED] ORDER

       Upon consideration of Defendant’s Status Report, and the entire record herein, it is hereby

ORDERED that Defendant’s status report is due on August 2, 2019.

       It is SO ORDERED this            day of                               , 2019.




                                                 ROYCE C. LAMBERTH
                                                 UNITED STATES DISTRICT COURT JUDGE




                                                    4
